DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilke (NPL titled: A drone program taking flight) in view of Woodworth (US 20190161153 A1) and Longhi (US 10183747 B1).
Regarding claim 1, Wilke discloses an aerial vehicle, comprising:
a frame, comprising:
a bonded assembly, including:
one horizontal strut (Wilke, see callout below, horizontal strut);
two vertical struts (Wilke, see callout below, vertical strut);
a tail section (Wilke, see callout below, tail section);
an upper wing section (Wilke, see callout below, upper wing section);
a lower wing section (Wilke, see callout below, lower wing section);
two upper side wing sections (Wilke, see callout below, two upper side wings);
two lower side wing sections (Wilke, see callout below, two lower side wings); and
six motor mounts (Wilke, see callout below, motor mounts);
at least one component attached to the bonded assembly, the at least one component including at least one of a forward fuselage, a nose cone, a motor, a propeller, a motor pod fairing, a vertical stabilizer, or a landing gear (Wilke, see callout below, vertical tail);

    PNG
    media_image1.png
    802
    860
    media_image1.png
    Greyscale


except:
where the frame has a forward central bulkhead and an aft central bulkhead;
wherein the bonded assembly is adhered together using adhesive; and
wherein the at least one component is attached to the bonded assembly using fasteners.

Woodworth teaches a frame including a forward and rear attachment pieces equivalent to the claimed bulkheads (Woodworth , figures 4 and 8, see callout below, rear bulkhead and forward bulkhead).
	Wilke and Woodworth are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the attachment of the struts to the fuselage of Wilke with the Bulkheads of Woodworth as a simple substitution of one known element for another to obtain predictable results.
It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the attachment of the struts to the fuselage of Wilke with the Bulkheads of Woodworth as a known configuration of prior art elements for mounting a fuselage to a lifting structure according to alternative airframe designs. Such a modified airframe would allow for the fuselage to be attached to the struts.

    PNG
    media_image2.png
    791
    743
    media_image2.png
    Greyscale

Longhi teaches a frame assembly for an aircraft where some parts of the frame are joined either using adhesive or using fasteners (Longhi, column 3 line 41, booms are attached optionally using adhesives).
	Wilke as modified by Woodworth and Longhi are both considered analogous art as they are both in the same field of airframe design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the frame construction and attachment of the vertical stabilizer of Wilke as modified by Woodworth with the adhesive used to bond components together and the fasteners used to couple other components together of Longhi as a combination of prior art elements according to known methods to yield predictable results.
It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the frame construction and attachment of the vertical stabilizer of Wilke as modified by Woodworth with the adhesive used to bond components together and the fasteners used to couple other components together of Longhi in order to reduce required tools for airframe assembly.

Regarding claim 4,  Wilke as modified by Woodworth and Longhi teaches the aerial vehicle of claim 1, wherein the upper wing section is bonded to first ends of the two vertical struts via upper brackets (Wilke, see callout below, upper brackets); 
wherein the lower wing section is bonded to second ends of the two vertical struts via lower brackets (Wilke, see callout below, lower brackets); 
wherein the two upper side wing sections are bonded to the first ends of the two vertical struts and to the upper wing section via the upper brackets (Wilke, see callout below, upper brackets); 
wherein the two lower side wing sections are bonded to the second ends of the two vertical struts and to the lower wing section via the lower brackets (Wilke, see callout below, lower brackets); 
wherein a first set of upper side and lower side wing sections are bonded to each other and to a first end of the one horizontal strut via a first side bracket (Wilke, see callout below, first side bracket); 
and wherein a second set of upper side and lower side wing sections are bonded to each other and to a second end of the one horizontal strut via a second side bracket (Wilke, see callout below, second side bracket).

    PNG
    media_image3.png
    824
    862
    media_image3.png
    Greyscale

Regarding claim 5, Wilke as modified by Woodworth and Longhi teaches the aerial vehicle of claim 1, wherein respective two motor mounts of the six motor mounts are bonded to each of the one horizontal strut and the two vertical struts (Wilke, see callout above, motor mounts).

Claim 6, 7, 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilke (NPL titled: A drone program taking flight) in view of Woodworth (US 20190161153 A1) and Longhi (US 10183747 B1).


Regarding claim 6, Wilke teaches an aerial vehicle, comprising:
a bonded frame, comprising:
a horizontal strut (Wilke, see callout below, horizontal strut);
two vertical struts (Wilke, see callout below, vertical struts);
a tail section (Wilke, see callout below, tail section); and
a plurality of wing sections (Wilke, see callout below, wing sections);

    PNG
    media_image1.png
    802
    860
    media_image1.png
    Greyscale

except:
where the bonded frame also includes a central bulkhead; and
wherein the bonded frame is adhered together using adhesive.

Woodworth teaches a frame including a central bulkhead (Woodworth , figures 4 and 8, see callout below, rear bulkhead and forward bulkhead).
Wilke and Woodworth are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the attachment of the struts to the fuselage of Wilke with the Bulkheads of Woodworth as a simple substitution of one known element for another to obtain predictable results.
It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the attachment of the struts to the fuselage of Wilke with the Bulkheads of Woodworth as a known configuration of prior art elements for mounting a fuselage to a lifting structure according to alternative airframe designs. Such a modified airframe would allow for the fuselage to be attached to the struts.


    PNG
    media_image4.png
    791
    743
    media_image4.png
    Greyscale

Longhi teaches a frame assembly for an aircraft where some parts of the frame are joined using either adhesive or fasteners (Longhi).
	Wilke as modified by Woodworth and Longhi are both considered analogous art as they are both in the same field of airframe design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the frame construction and attachment of the vertical stabilizer of Wilke as modified by Woodworth with the adhesive used to bond components together and the fasteners used to couple other components together of Longhi as a combination of prior art elements according to known methods to yield predictable results.
It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the frame construction and attachment of the vertical stabilizer of Wilke as modified by Woodworth with the adhesive used to bond components together and the fasteners used to couple other components together of Longhi in order to reduce required tools for airframe assembly.

	Regarding claim 7, Wilke as modified by Woodworth and Longhi teaches the aerial vehicle of claim 6, wherein the horizontal strut is bonded to each of the two vertical struts (Woodworth, figure 3, horizontal strut and vertical struts are attached together).

Regarding claim 8, Wilke as modified by Woodsworth and Longhi teaches the aerial vehicle of claim 6, wherein each of the horizontal strut and the two vertical struts comprises:
a box cross section proximate  the central bulkhead; and
a modified airfoil cross section at other portions  of the horizontal strut and the two vertical struts (Wilke, see callout below, cross section changes from airfoil like away from the fuselage to box-like closer to the fuselage).


    PNG
    media_image5.png
    824
    862
    media_image5.png
    Greyscale

Regarding claim 11, Wilke as modified by Woodsworth and Longhi teaches 
an upper wing section (Wilke, see callout below, upper wing section);
a lower wing section (Wilke, see callout below, lower wing section);
two upper side wing sections (Wilke, see callout below, two upper side wings);
two lower side wing sections (Wilke, see callout below, two lower side wings); and
wherein each of the plurality of wing sections is bonded to adjacent wing sections via brackets (Wilke, see callout below, brackets)

    PNG
    media_image6.png
    824
    862
    media_image6.png
    Greyscale

Regarding claim 12, Wilke as modified by Woodsworth and Longhi teaches the aerial vehicle of claim 11, wherein the upper wing section and the two upper side wing sections are bonded to first ends of the two vertical struts via upper brackets (Wilke, see callout above, upper brackets);
wherein the lower wing section and the two lower side wing sections are bonded to second ends of the two vertical struts via lower brackets (Wilke, see callout above, lower brackets);
wherein a first upper side wing section and a first lower side wing section are bonded to a first end of the horizontal strut via a first side bracket (Wilke, see callout above, first side bracket); and
wherein a second upper side wing section and a second lower side wing section are bonded to a second end of the horizontal strut via a second side bracket (Wilke, see callout above, second side bracket).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilke (NPL titled: A drone program taking flight) in view of Woodworth (US 20190161153 A1) and Longhi (US 10183747 B1) as applied to claim 6 above, and further in view of Hamm (WO 8501489 A1).
Regarding claim 13, Wilke as modified by Woodsworth and Longhi teaches the aerial vehicle of claim 6, except: 
wherein each of the plurality of wing sections comprises:
a hollow wing box between a front spar (Hamm, figure 3, item 22) and a rear spar (Hamm, figure 3, item 24);
a leading edge section coupled to the front spar (Hamm, figure 3, item 40); and
a trailing edge section coupled to the rear spar (Hamm, figure 3, item 42).
Hamm teaches a wing section comprising:
a hollow wing box between a front spar (Hamm, figure 3, item 22) and a rear spar (Hamm, figure 3, item 24);
a leading edge section coupled to the front spar (Hamm, figure 3, item 40); and
a trailing edge section coupled to the rear spar (Hamm, figure 3, item 42).
	Wilke as modified by Woodsworth and Longhi and Hamm are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the wings of Wilke as modified by Woodsworth and Longhi with the interior wing construction of Hamm as a simple substitution of one known element for another to obtain predictable results.
It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the wings of Wilke as modified by Woodsworth and Longhi with the interior wing construction of Hamm in order to reduce the weight of the wing.

Regarding claim 14, Wilke as modified by Woodsworth, Longhi, and Hamm teaches the aerial vehicle of claim 13, wherein the hollow wing box further comprises:
at least one upper stringer extending spanwise along an upper surface of the hollow wing box (Hamm, figure 3, item 28);
at least one lower stringer extending spanwise along a lower surface of the hollow wing box (Hamm, figure 3, item 38); and
at least one rib extending chordwise along at least one of the upper surface or the lower surface of the hollow wing box (Hamm, figure 1, item 56).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilke (NPL titled: A drone program taking flight) in view of Woodworth (US 20190161153 A1) and Longhi (US 10183747 B1) as applied to claim 6 above, and further in view of Woodworth 192 (US 20190106192 A1).
	Regarding claim 15, Wilke as modified by Woodsworth and Longhi teaches the aerial vehicle of claim 6, except: 
Further comprising:
a forward fuselage attached to the bonded frame;
wherein the forward fuselage is removably attached to the central bulkhead using fasteners 

Woodworth 192 teaches a forward fuselage attached to the bonded frame (Woodworth 192, figure 4a, item 205);
wherein the forward fuselage is removably attached to the central bulkhead using fasteners (Woodworth 192, paragraphs 28 and 29, forward part of fuselage is modular and designed to be replaced if needed).
Wilke in view of Woodworth and Longhi and Woodworth 192 are both considered analogous art as they are both in the same field of aircraft designs. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Wilke in view of Woodworth and Longhi  with the forward fuselage detachably attached to central bulkhead of Woodworth 192 as a combination of prior art elements according to known methods to yield predictable results.
It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Wilke in view of Woodworth and Longhi  with the forward fuselage detachably attached to central bulkhead of Woodworth 192 in order to allow forward part of the fuselage to be replaced (Woodworth 192, paragraph 28).

Allowable Subject Matter
Claims 2 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2, 9, and 16, the forward bulkhead being bonded to the forward surface of the horizontal strut and the underside of the horizontal strut and the rear bulkhead being bonded to the rear surface of the two vertical struts is not taught by the prior, thus the prior art fails to teach the claimed matter alone and it would not have been obvious to meet the claims either without undue hindsight based on the applicant’s disclosure.
Regarding claims 3 and 10, the tail being bonded to the horizontal strut, vertical struts, and both central bulkheads is not taught by the prior, thus the prior art fails to teach the claimed matter alone and it would not have been obvious to meet the claims either without undue hindsight based on the applicant’s disclosure.

Response to Arguments
Applicant’s arguments, see applicant’s reply, filed 08/09/2022, with respect to the 35 USC §112b rejection of claim 12 have been fully considered and are persuasive.  The 35 USC §112b rejection of claim 12 has been withdrawn. 

Applicant's arguments filed 08/09/2022 regarding claim prior art rejections have been fully considered but they are not persuasive. Applicant allege that Woodsworth ‘153 does not disclose a forward central bulkhead or an aft central bulkhead and that Longhi ‘747 describes only perpendicular booms or boom extensions that are attached using adhesives.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particulars relating to the bulkhead structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, the broadest reasonable interpretation of bulkhead would be “an upright partition separating compartments” (Merriam Webster). A forward central bulkhead and an aft central bulkhead according to this interpretation is taught by Woodsworth as shown above in the callout of figure 3 of Woodsworth. 

In response to the latter argument about Longhi not teaching “the bonded assembly … adhered using adhesive,” it should be noted that Longhi is not relied upon to teach a bonded assembly, but rather teach the use of adhesives to adhere structural elements together. Longhi teaches the use of adhesives to bond structural elements together (Longhi, column 3 line 41, booms are attached optionally using adhesives). Wilke as modified by Woodsworth in claims 1 and 6 teaches the respective claimed bonded assembly and the obviousness statements in these claims regarding Longhi state that Wilke as modified by Woodsworth is modified with adhesive used to bond components together by Longhi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koo (KR 20210055263 A) teaches a drone frame including one horizontal and two vertical struts attached to an upper bulkhead.
Longhi (US 10183747 B1) teaches a multicopter with four overlapping booms: two horizontal and two vertical.
Harris (US 20170291677 A1) teaches a front and rear bulkhead attaching four booms
Woodworth (US 20190161153 A1) teaches two bulkheads used to attach a horizontal and two vertical struts to a shell and fuselage portion of an aircraft.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642